Exhibit 10.76

 

AMENDED

EXECUTIVE SALARY CONTINUATION AGREEMENT

This Amended Salary Continuation Agreement (the “Agreement”) is made effective
March 1, 2007 (the “Effective Date”), and is entered into by and between Central
Valley Community Bank (the “Bank”) and Tom Sommer (the “Executive”), each a
“Party” and together the “Parties.”

RECITALS

A.                                   This Agreement amends and supersedes the
prior Executive Salary Continuation Agreement between the Parties, dated June 7,
2000, and Amendment No. 1 to the prior agreement, dated February 1, 2005.

B.                                     The Executive is a valued Executive of
the Bank.

C.                                     The Bank’s Board of Directors (the
“Board”) has determined that the Executive’s services to the Bank are valuable. 
The Bank and the Executive desire to enter into this Agreement under which the
Bank has agreed to make certain payments to the Executive at retirement.

D.                                    The Parties intend that this Agreement
shall constitute an unfunded arrangement maintained primarily to provide
supplemental retirement benefits for the Executive under the Employee Retirement
Security Act of 1974, as amended (“ERISA”).  The parties further intend that
this Agreement shall constitute a nonqualified deferred compensation arrangement
under the Internal Revenue Code (“Code”).  The Executive is fully advised of the
Bank’s financial status and has had substantial input in the design of and
benefits provided under this Agreement.

AGREEMENT

In consideration of the mutual promises, covenants, and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

I.              EMPLOYMENT

The Bank agrees to employ the Executive in such capacity as the Bank may from
time to time determine. The Executive will continue in the employ of the Bank in
such capacity and with such duties and responsibilities as may be assigned to
him, and with such compensation as may be determined from time to time by the
Board. At all times, unless modified in writing, employment shall be at-will. 
Subject to the terms of this Agreement, either the Bank or the Executive may
terminate the employment relationship at any time, for any reason or for no
reason.

1


--------------------------------------------------------------------------------


II.            FRINGE BENEFITS

The salary continuation benefits provided by this Agreement are granted by the
Bank as a fringe benefit to the Executive and are not part of any salary
reduction plan or an arrangement deferring a bonus or a salary increase. The
Executive has no option to take any current payment or bonus in lieu of salary
continuation benefits.

III.           RETIREMENT BENEFIT AND EARLY RETIREMENT BENEFIT

For purposes of this section, “Retirement” and “Retire” mean that the Executive
remains in the continuous employ of the Bank from the Effective Date and then
retires from active employment (and his Employment Terminates) with the Bank,
after attaining age sixty (60).

A.            Retirement Benefit.

If the Executive Retires on or after December 31, 2012, the Bank shall pay the
Executive an annual retirement benefit equal to Fifty Thousand Dollars and
No/100 ($50,000.00), in equal monthly installments (1/12 of the annual benefit),
for a period of one hundred and eighty (180) months, commencing with the first
day of the month following the date of the Executive’s Retirement.  Beginning
with the thirteenth month that benefits are paid, and continuing thereafter
until paid in full, the annual benefit shall be increased each year by three
percent (3%) from the previous year’s benefit to account for cost of living
increases.  In the event of the Executive’s death prior to the date all payments
have been made, Section IV of this Agreement shall control.

B.            Early Retirement Benefit.

If the Executive Retires on or after February 23, 2008 and prior to December 31,
2012, the Bank shall pay the Executive an annual early retirement benefit, based
on the month of retirement, equal to:

Retirement
Month

 

Annual
Amount

 

February 2008

 

$

25,833.33

 

March 2008

 

$

26,250.00

 

April 2008

 

$

26,666.67

 

May 2008

 

$

27,083.34

 

June 2008

 

$

27,500.00

 

July 2008

 

$

27,916.67

 

August 2008

 

$

28,333.34

 

September 2008

 

$

28,750.00

 

October 2008

 

$

29,166.67

 

November 2008

 

$

29,583.34

 

December 2008

 

$

30,000.00

 

January 2009

 

$

30,416.67

 

February 2009

 

$

30,833.34

 

March 2009

 

$

31,250.01

 

April 2009

 

$

31,666.67

 

May 2009

 

$

32,083.34

 

June 2009

 

$

32,500.01

 

July 2009

 

$

32,916.67

 

August 2009

 

$

33,333.34

 

September 2009

 

$

33,750.01

 

October 2009

 

$

34,166.67

 

November 2009

 

$

34,583.34

 

December 2009

 

$

35,000.01

 

January 2010

 

$

35,416.68

 

February 2010

 

$

35,833.34

 

March 2010

 

$

36,250.01

 

April 2010

 

$

36,666.68

 

May 2010

 

$

37,083.34

 

June 2010

 

$

37,500.01

 

July 2010

 

$

37,916.68

 

August 2010

 

$

38,333.34

 

September 2010

 

$

38,750.01

 

October 2010

 

$

39,166.68

 

November 2010

 

$

39,583.35

 

December 2010

 

$

40,000.01

 

January 2011

 

$

40,416.68

 

February 2011

 

$

40,833.35

 

March 2011

 

$

41,250.01

 

April 2011

 

$

41,666.68

 

May 2011

 

$

42,083.35

 

June 2011

 

$

42,500.01

 

July 2011

 

$

42,916.68

 

August 2011

 

$

43,333.35

 

September 2011

 

$

43,750.02

 

October 2011

 

$

44,166.68

 

November 2011

 

$

44,583.35

 

December 2011

 

$

45,000.02

 

January 2012

 

$

45,416.68

 

February 2012

 

$

45,833.35

 

March 2012

 

$

46,250.02

 

April 2012

 

$

46,666.68

 

May 2012

 

$

47,083.35

 

June 2012

 

$

47,500.02

 

July 2012

 

$

47,916.69

 

August 2012

 

$

48,333.35

 

September 2012

 

$

48,750.02

 

October 2012

 

$

49,166.69

 

November 2012

 

$

49,583.35

 

December 2012

 

$

50,000.00

 

 

2


--------------------------------------------------------------------------------


The early retirement benefit shall be paid in lieu of any other benefit under
this Agreement, in equal monthly installments (1/12 of the annual benefit) for a
period of one hundred and eighty (180) months, commencing with the first day of
the month following the date of the Executive’s Retirement.  Beginning with the
thirteenth month that benefits are paid, and continuing thereafter until paid in
full, the annual benefit shall be increased each year by three percent (3%) from
the previous year’s benefit to account for cost of living increases.  In the
event of the Executive’s death prior to the date all payments have been made,
Section IV of this Agreement shall control.

IV.           DEATH BENEFIT

In the event of the Executive’s death, no benefits shall be payable hereunder
and this Agreement shall automatically terminate.  If the Executive is already
in pay status at the time of his death, no further payments will be made, and
his right to any additional payments will terminate.  Notwithstanding the
foregoing, in the event that the Policy(ies) described in that certain Amended
Life Insurance Endorsement Method Split Dollar Agreement between the Bank and
Executive of even date herewith (the “Split Dollar Agreement”) is/are
surrendered, lapse or are otherwise terminated by the Bank, and the Bank does
not replace such Policy(ies) with other comparable life insurance, such that no
death benefits are payable under the Split Dollar Agreement, then in the event
of the Executive’s death, Executive’s beneficiaries under the Split Dollar
Agreement shall be entitled to the payment of the benefits, if any, described in
Section VI(A) or VI(B) of the Split Dollar Agreement, as applicable, in lieu of
any other benefit under this Agreement.

V.            TERMINATION OF EMPLOYMENT AND DISABILITY

“Termination of Employment” or “ Employment Terminates “ means that the
Executive’s employment with the Bank is terminated and the Executive actually
separates from service with the Bank and does not continue in his prior
capacity.  Termination of Employment does not include the Executive’s military
leave, sick leave or other bona fide leave of absence (such as temporary
employment with the government) if the period of leave does not exceed six
months, or if longer, so long as his right to reemployment with the Bank is
provided either in contract or by statute.  Notwithstanding anything to the
contrary, the terms “Termination of Employment” and “Employment Terminates”
shall be interpreted in accordance with Code Section 409A, together with
regulations and guidance promulgated thereunder, as amended from time to time
(collectively referred to as “Code Section 409A”).

A.            Voluntary Termination of Employment.

In the event of the Executive’s Voluntary Termination prior to Retirement or
prior to a Change In Control, this Agreement shall immediately terminate and the
Executive shall not be entitled to receive any benefits under this Agreement. 
“Voluntary Termination” means Executive’s Employment Terminates prior to
Retirement by Executive’s voluntary action.

3


--------------------------------------------------------------------------------


B.            Involuntary Termination of Employment.

In the event of the Executive’s Involuntary Termination prior to Retirement, the
Bank shall pay the Executive an involuntary termination benefit, in lieu of any
other benefit under this Agreement, in an amount equal to the present value of
an annual retirement benefit of Fifty Thousand Dollars ($50,000) per year for
fifteen (15) years, reduced by ten percent (10%) for each year prior to December
31, 2012 that Involuntary Termination occurs (prorated by month), determined as
of the first day of the month in which Involuntary Termination occurs.  The
benefit shall be paid in a lump sum, determined by using the assumptions set
forth in Section IX(L) and the payment shall be made on the date the Executive
attains age sixty-five (65).  “Involuntary Termination” means the Executive’s
Employment Terminates by action of the Bank prior to Retirement, and such
Termination of Employment is not For Cause.

C.            Termination of Employment For Cause.

In the event Executive’s Employment Terminates For Cause prior to Retirement,
then this Agreement shall immediately terminate and the Executive shall forfeit
all benefits and shall not be entitled to receive any benefits under this
Agreement.  “For Cause” shall mean any of the following actions by the Executive
that result in an adverse effect on the Bank: (1) gross negligence or gross
neglect; (2) the commission of a felony or gross misdemeanor involving moral
turpitude, fraud, or dishonesty; (3) the willful violation of any law, rule, or
regulation (other than a traffic violation or similar offense); (4) an
intentional failure to perform stated duties; or (5) a breach of fiduciary duty
involving personal profit.  If a dispute arises as to whether Termination of
Employment was For Cause, such dispute shall be resolved by arbitration as set
forth in this Agreement.

D.            Disability.

In the event the Executive becomes Disabled prior to Retirement or Termination
of Employment, and the Executive’s Employment terminates because of such
Disability, the Bank shall pay the Executive an annual benefit, in lieu of any
other benefit under this Agreement, equal to Fifty Thousand Dollars and No/100
($50,000.00), reduced by ten percent (10%) for each year prior to December 31,
2012 that Involuntary Termination occurs (prorated by month), determined as of
the first day of the month in which Involuntary Termination occurs.  The benefit
shall be paid in equal monthly installments (1/12 of the annual benefit), for a
period of one hundred and eighty (180) months, commencing with the first day of
the month following the date of the Executive’s termination due to Disability. 
Beginning with the thirteenth month that benefits are paid, and continuing
thereafter until paid in full, the annual benefit shall be increased each year
by three percent (3%) from the previous year’s benefit to account for cost of
living increases.  In the event of the Executive’s death prior to the date all
payments have been made, Section IV of this Agreement shall control.

“Disabled” or “Disability” shall mean that the Executive (1) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a

4


--------------------------------------------------------------------------------


continuous period of not less than 12 months; or (2) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering Bank employees.  If
there is a dispute regarding whether the Executive is Disabled, such dispute
shall be resolved by a mutually agreeable physician.  Such resolution shall be
binding upon all Parties to this Agreement.  The determination of Disability
shall be made in a uniform and nondiscriminatory manner applied to all Bank
employees under similar circumstances.  Notwithstanding anything to the
contrary, the term “Disability” shall be interpreted in accordance with Code
Section 409A.  In the event of the Executive’s death, Section IV of this
Agreement shall control.

VI.           CHANGE IN CONTROL

Upon a Change In Control, if, within twenty four (24) months of the Change In
Control, (i) the Executive’s Employment Terminates (whether Voluntary
Termination or Involuntary Termination) for any reason other than For Cause;
(ii) the Executive’s job responsibilities substantially change; or (iii) the
Executive is relocated, then the Bank shall pay the Executive a lump sum payment
equal to the present value (calculated using the assumptions set forth in
section IX(L), determined as of the date of payment) of one hundred percent
(100%) of the benefit that the Executive would have received under Section
III(A) had the Executive been employed by the Bank until December 31, 2012.  The
lump sum payment shall be made on the first day of the month following the date
of the act giving rise to the payment (i.e., the date of termination of
employment, substantial change in job responsibilities or relocation).  Change
In Control benefit projections are included in Exhibit A attached hereto.  The
payment of a lump sum pursuant to this Section shall be in lieu of any other
benefit under this Agreement.  Any benefit payable under this Section shall be
subject to reduction or elimination as provided in Section XII.

A “Change In Control” shall be deemed to have occurred on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of the Bank that, together with stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Bank.  However, if any one person or more than one
person acting as a group, is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of the Bank, the
acquisition of additional stock by the same person or persons will not be
considered to cause a Change In Control.  Further, an increase in the percentage
of stock owned by any one person, or persons acting as a group, as a result of a
transaction in which the Bank acquires its stock in exchange for property will
not be considered to cause a Change In Control.  Transfers of Bank stock on
account of death, gift, transfers between family members or transfers to a
qualified retirement plan maintained by the Bank shall not be considered in
determining whether there has been a Change In Control.  For purposes of this
Section, the term “Bank” shall include any holding company, meaning any
corporation that is a majority shareholder of the Bank.  A “Change In Control”
shall be interpreted in accordance with the definition of “Change in Ownership”
under Code Section 409A, and to the extent that an event or series of events
does not constitute a “Change in Ownership” under Code Section 409A, the event
or series of events will not constitute a “Change In Control” under this
Agreement.

5


--------------------------------------------------------------------------------


VII.         SPECIFIED EMPLOYEE REQUIREMENTS

Notwithstanding anything to the contrary, payments made under this Agreement
shall be delayed so that no payments are made during the first six (6) months
following Termination of Employment, if such delay is required by the Specified
Employee requirements of Code Section 409A.

VIII.        RESTRICTIONS ON FUNDING

The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Agreement. To the extent the
Executive or any successor in interest becomes eligible to receive benefits
under this Agreement, he or she shall be and remain simply a general creditor of
the Bank in the same manner as any other creditor having a general claim for
matured and unpaid compensation.

The Bank reserves the absolute right, in its sole discretion, to purchase life
insurance in conjunction with the benefits provided under this Agreement.  The
Bank further reserves the absolute right, in its sole discretion, to establish a
grantor trust which may be used to hold Bank assets to be maintained as reserves
against the Bank’s unfunded, unsecured obligations hereunder.  Such reserves
shall at all times be subject to the claims of the Bank’s creditors.  If a trust
or other vehicle is established, the Bank’s obligations hereunder shall be
reduced to the extent assets are utilized to meet its obligations.  Any trust
established by the Bank and the assets held in trust shall conform in substance
to the terms of the model trust described in Revenue Procedure 92-64, 1992-33
IRB 11 (8-17-92).  The Bank reserves the absolute right, in its sole discretion,
to terminate any life insurance purchased or any grantor trust established for
these purposes at any time, in whole or in part.  At no time shall the Executive
have any lien or right, title or interest in or to any specific investment or to
any assets of the Bank.  If the Bank elects to invest in a life insurance,
disability or annuity policy upon the life of the Executive, then the Executive
shall assist the Bank by freely submitting to a physical exam and supplying such
additional information necessary to obtain such insurance or annuities.

IX.           MISCELLANEOUS

A.            Prohibition Against Alienation or Assignment.

The Executive, his surviving spouse, and any other beneficiary(ies) under this
Agreement shall not have any power or right to transfer, assign, anticipate,
hypothecate, mortgage, commute, modify or otherwise encumber in advance any
benefit which may become payable hereunder.  No benefits shall be subject to
seizure for the payment of any debts, judgments, alimony or separate maintenance
owed by the Executive or the Executive’s beneficiary(ies), or be transferable by
operation of law in the event of bankruptcy, insolvency or otherwise. In the
event the Executive or any beneficiary attempts to assign, commute, hypothecate,
transfer or dispose of the benefits which may become payable hereunder, the
Bank’s liabilities shall forthwith cease and terminate.

6


--------------------------------------------------------------------------------


B.            Binding Obligation of the Bank and any Successor in Interest.

The Bank shall not merge or consolidate into or with another bank or sell
substantially all of its assets to another bank, firm or person until such bank,
firm or person agrees, in writing, to assume and discharge the Bank’s duties and
obligations under this Agreement. This Agreement shall be binding upon the
Parties hereto, their successors, beneficiaries, heirs and personal
representatives.

C.            Amendment or Revocation.

It is agreed by and between the Parties that, during the lifetime of the
Executive, this Agreement may be amended or revoked at any time or times, in
whole or in part, by the mutual written consent of the Executive and the Bank.

D.            Gender.

Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.

E.             Effect on Other Bank Benefit Plans.

Nothing contained in this Agreement shall affect the Executive’s right or shall
create any rights to participate in or be covered by any qualified or
non-qualified pension, profit-sharing, group, bonus or other supplemental
compensation or fringe benefit plan sponsored or offered by the Bank.

F.             Headings.

Headings and subheadings in this Agreement are inserted for reference and
convenience only and shall not be deemed a part of this Agreement.

G.            Applicable Law.

The validity and interpretation of this Agreement shall be governed by
applicable federal law and the laws of the State of California.

H.            12 U.S.C. § 1828(k).

Any payments made to the Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. § 1828(k) or any
regulations promulgated thereunder.

I.              Partial Invalidity.

If any term, provision, covenant, or condition of this Agreement is determined
by an arbitrator or a court to be invalid, void, or unenforceable, such
determination shall not render any other term, provision, covenant, or condition
invalid, void, or unenforceable,

7


--------------------------------------------------------------------------------


and the Agreement shall remain in full force and effect notwithstanding such
partial invalidity.

J.             Not a Contract of Employment.

This Agreement shall not be deemed to constitute a contract of employment
between the Parties, nor shall any provision hereof restrict the right of the
Bank to discharge the Executive, or restrict the right of the Executive to
terminate employment. At all times, the Executive’s employment shall remain
at-will.

K.            Effective Date.

The effective date of this Agreement shall be March 1, 2007.

L.             Present Value.

All present value calculations under this Agreement shall be based on the
following discount rate:

Discount Rate:

 

The discount rate as used in the FASB 87 calculations for this Agreement.

 

M.           Contradiction in Terms of Agreement and Exhibits.

If there is a contradiction in the terms of this Agreement and the exhibits
attached hereto with respect to the benefits payable, then the terms set forth
in the Agreement shall control.

X.            ERISA PROVISIONS

A.            Named Fiduciary and Plan Administrator.

The “Named Fiduciary and Plan Administrator” of this Agreement shall be Central
Valley Community Bank.  The Board, in its discretion, may appoint one or more
individuals to serve in this capacity.  As Named Fiduciary and Plan
Administrator, the Bank shall be responsible for the management, control and
administration of the Agreement.  The Named Fiduciary may delegate to others
certain aspects of the management and operation, including the employment of
advisors and the delegation of ministerial duties to qualified individuals.

B.            Claims Procedure and Arbitration.

In the event a dispute arises with respect to benefits under this Agreement and
the disputed benefits are not paid, then the Executive or his beneficiaries may
make a written claim to the Named Fiduciary and Plan Administrator named above
within sixty (60) days from the date payments are refused.  The Named Fiduciary
and Plan Administrator shall review the written claim and, if the claim is
denied in whole or in part, they shall respond in writing within sixty (60) days
of receipt of such claim, stating specific reasons

8


--------------------------------------------------------------------------------


for the denial, and providing references to the provisions of this Agreement
upon which the denial is based and any additional material or information
necessary to perfect the claim.  Such written notice shall further indicate the
additional steps to be taken by claimant(s) if a further review of the claim is
desired.  A claim shall be deemed denied if the Named Fiduciary and Plan
Administrator fail to take any action within the prescribed sixty (60) day
period.

If claimants desire a second review they shall notify the Named Fiduciary and
Plan Administrator in writing within sixty (60) days of the initial claim
denial.  Claimants may review this Agreement or any documents relating thereto
and submit any written issues and comments that may be appropriate.  In their
sole discretion, the Named Fiduciary and Plan Administrator shall then review
the second claim and provide a written decision within sixty (60) days of
receipt of such claim.  This decision shall likewise state the specific reasons
for the decision and shall include reference to specific provisions of this
Agreement upon which the decision is based.

If claimants continue to dispute the benefit denial based upon completed
performance of this Agreement or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to an Arbitrator for
final arbitration.  The Arbitrator shall be selected by mutual agreement of the
Bank and the claimants.  The Arbitrator shall operate under any generally
recognized set of arbitration rules.  The Parties agree that they and their
heirs, personal representatives, successors and assigns shall be bound by the
decision of such Arbitrator with respect to any controversy properly submitted
to it for determination.

Where a dispute arises as to benefits forfeited as a result of the Bank’s
discharge of the Executive For Cause, such dispute shall likewise be submitted
to arbitration as described above and the Parties agree to be bound by the
Arbitrator’s decision.

XI.                                TERMINATION OR MODIFICATION OF AGREEMENT BY
REASON OF CHANGES IN THE LAW, RULES OR REGULATIONS

The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, rules and regulations will continue in effect in their
current form. If any such assumptions should change and the change has a
detrimental effect on this Agreement, then the Bank reserves the right to
terminate or modify this Agreement.  This paragraph shall become null and void
effective immediately upon a Change In Control.

XII.         EXCESS PARACHUTE PAYMENTS

Notwithstanding any provision of this Agreement to the contrary, if all or a
portion of any benefit payment under this Agreement, alone or together with any
other compensation or benefit, will be a non-deductible expense to the Bank by
reason of Code section 280G, the Bank may, in its sole discretion, reduce the
benefits payable under this Agreement as necessary to avoid the application of
section 280G.  The Bank shall have the power to reduce benefits payable under
this Agreement to zero, if necessary.

9


--------------------------------------------------------------------------------


XIII.        COMPETITION AFTER TERMINATION OF EMPLOYMENT

The Bank shall not pay any benefit under this Agreement if the Executive,
without the prior written consent of the Bank, engages in, becomes interested
in, directly or indirectly, as a sole proprietor, as a partner in a partnership,
or as a substantial shareholder in a corporation, or becomes associated with, in
the capacity of employee, director, officer, principal, agent, trustee or in any
other capacity whatsoever, any enterprise conducted in the trading area (a 50
mile radius) of the business of the Bank, which enterprise is, or may deemed to
be, competitive with any business carried on by the Bank as of the date of
termination of the Executive’s employment or his Retirement. This section shall
not apply following a Change In Control.

XIV.        PROHIBITION AGAINST ACCELERATION

Notwithstanding anything to the contrary, neither the time nor scheduling of
payments under this Agreement may be accelerated unless such acceleration is
permissible under Code Section 409A, other applicable law and the terms of this
Agreement.

IN WITNESS WHEREOF, the Parties acknowledge that each has carefully read this
Agreement and executed the original on 3/1/07 and that, upon execution, each has
received a conforming copy.

BANK:

 

EXECUTIVE:

 

 

 

CENTRAL VALLEY COMMUNITY BANK

 

TOM SOMMER

 

 

 

 

 

 

By:

/s/ Daniel Doyle

 

 

/s/ Tom Sommer

 

Name: Daniel Doyle

 

Tom Sommer

Title: President and Chief Executive Officer

 

 

 

10


--------------------------------------------------------------------------------


EXHIBIT A

Executive Salary Continuation Plan

 

Plan Year Reporting

Schedule A

 

 

 

Thomas Leon Sommer

Birth Date: 2/23/1948

Plan Anniversary Date: 1/1/2008

Normal Retirement: 12/31/2012, Age 64

Payments: Monthly for 15 years

 

 

 

 

 

 

 

 

Early Involuntary
Termination

 

Early Retirement
2/23/2008

 

Disability

 

Change in Control

 

 

 

 

 

 

 

 

 

Lump Sum Benefit

 

Annual Benefit

 

Annual Benefit

 

Lump Sum Benefit

 

 

 

 

 

 

 

 

 

Amount Payable at

 

Amount Payable at

 

Amount Payable at

 

Amount Payable at

 

Values

 

Discount

 

Benefit

 

Accrual

 

Normal Retirement Age

 

Normal Retirement Age

 

Separation from Service

 

Separation from Service

 

as of

 

Rate

 

Level

 

Balance

 

Vesting

 

Based on

 

Vesting

 

Based on

 

Vesting

 

Based on Benefit

 

Vesting

 

Based on Accrual

 

 

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

 

(8)

 

(9)

 

(10)

 

(11)

 

Dec 2006

 

 

 

 

 

231,126

 

100

%

238,175

 

0

%

0

 

40

%

20,000

 

100

%

595,438

 

12/31/2006 Accrual Balance Rollover

 

Dec 2007(1)

 

6.00

%

50,000

 

255,414

 

100

%

297,719

 

0

%

0

 

50

%

25,000

 

100

%

595,438

 

Dec 2008

 

6.00

%

50,000

 

281,201

 

100

%

357,263

 

100

%

30,000

 

60

%

30,000

 

100

%

595,438

 

Dec 2009

 

6.00

%

50,000

 

348,302

 

100

%

416,807

 

100

%

35,000

 

70

%

35,000

 

100

%

595,438

 

Dec 2010

 

6.00

%

50,000

 

422,611

 

100

%

476,350

 

100

%

40,000

 

80

%

40,000

 

100

%

595,438

 

Dec 2011

 

6.00

%

50,000

 

504,762

 

100

%

535,894

 

100

%

45,000

 

90

%

45,000

 

100

%

595,438

 

Dec 2012

 

6.00

%

50,000

 

595,438

 

100

%

595,438

 

100

%

50,000

 

100

%

50,000

 

100

%

595,438

 

 

December 31, 2012 Retirement; January 1, 2013 First Payment Date

 

--------------------------------------------------------------------------------

(1) The first line reflects 12 months of data, January 2007 to December 2007

 

(2) The benefit mount includes a 3.00% guaranteed inflator in the payout period.

 

(3) Beginning on the first anniversary during the applicable installment period
and each anniversary thereafter, the annual benefit amount shall increase by
3.00%.  The annual benefit amount will be distributed in 12 equal monthly
payments for a total of 18

 

1).  The Early Involuntary Termination Benefit above is the Present Value of
$50,000 payable in 180 monthly installments, reduced by 10% for each year prior
to December 31, 2012.  The benefit is payable on the date the Executive attains
age (65).

 

*IF THERE IS A CONFLICT IN ANY TERMS OR PROVISIONS BETWEEN THIS SCHEDULE A AND
THE AGREEMENT, THE TERMS AND PROVISIONS OF THE AGREEMENT SHALL PREVAIL.  IF A
TRIGGERING EVENT OCCURS, REFER TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT
AMOUNT BASED ON THE DATE OF THE EVENT.

11


--------------------------------------------------------------------------------